                                                                                    Case 2:19-cv-01898-WBS-KJN Document 14 Filed 02/21/20 Page 1 of 12


                                                                                1     DALE L. ALLEN, JR., State Bar No. 145279
                                                                                      dallen@aghwlaw.com
                                                                                2     KEVIN P. ALLEN, State Bar No. 252290
                                                                                      kallen@aghwlaw.com
                                                                                3     ALLEN, GLAESSNER, HAZELWOOD & WERTH,
                                                                                      LLP
                                                                                4     180 Montgomery Street, Suite 1200
                                                                                      San Francisco, CA 94104
                                                                                5     Telephone: (415) 697-2000
                                                                                      Facsimile:    (415) 813-2045
                                                                                6
                                                                                     RANDY J. RISNER
                                                                                7    Interim City Attorney, SBN 172552
                                                                                     CITY OF VALLEJO, City Hall
                                                                                8
                                                                                     555 Santa Clara Street, 3rd Floor
                                                                                9    Vallejo, CA 94590
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                     Telephone:    (707) 648-4545
                                                                               10    Facsimile:    (707) 648-4687
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    Attorneys for Defendants
                                                                                     CITY OF VALLEJO, ANDREW BIDOU, DAVID
                                                                               12    MCLAUGHLIN
                                                                               13                                 UNITED STATES DISTRICT COURT
                                                                               14                               EASTERN DISTRICT OF CALIFORNIA
                                                                               15                                    SACRAMENTO COURTHOUSE
                                                                               16    ADRIAN BURRELL, an individual; and              Case No. 2:19-cv-01898-WBS-KJN
                                                                                     MICHAEL WALTON, an individual,
                                                                               17                                                    DEFENDANTS’ NOTICE OF MOTION AND
                                                                                                            Plaintiffs,              MOTION TO DISMISS THE COMPLAINT
                                                                               18                                                    (F.R.C.P. 12(B)(6)) OR, IN THE
                                                                                            v.                                       ALTERNATIVE, STRIKE THE COMPLAINT
                                                                               19                                                    (F.R.C.P. 12(F)); MEMORANDUM OF
                                                                                     CITY OF VALLEJO, municipal                      POINTS AND AUTHORITIES
                                                                               20    corporation; ANDREW BIDOU, in his
                                                                                     official capacity as Chief of Police;           Hon. William B. Shubb
                                                                               21    DAVID MCLAUGHLIN, individually
                                                                                     and in his capacity as a City of Vallejo        Date:   April 6, 2020
                                                                               22    Police Officer and DOES 1-50,                   Time:   1:30 p.m.
                                                                                     individually and in their official capacities   Ctrm:   5, 14th Floor
                                                                               23    as Police Officers for the CITY OF
                                                                                     VALLEJO, jointly and severally,
                                                                               24
                                                                                                            Defendants.
                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                                                      NTC AND MPA
                                                                                                                                       i                                   2:19-CV-

                                             366453.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 14 Filed 02/21/20 Page 2 of 12


                                                                                1             TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                2             NOTICE IS HEREBY GIVEN that on April 6, 2020, at 1:30 p.m., in Courtroom 5 of the

                                                                                3   above-entitled Court, located on the 14th Floor at 501 “I” Street in Sacramento, California,

                                                                                4   95814, defendants City of Vallejo, Andrew Bidou, and David McLaughlin (“Defendants”) will,

                                                                                5   and hereby do, move the Court for an order dismissing certain allegations in the Complaint,

                                                                                6   pursuant to F.R.C.P. 12(b)(6), on the grounds they fails to state a claim upon which relief can be

                                                                                7   granted or, in the alternative, F.R.C.P. 12(f), on grounds that they are redundant, immaterial,

                                                                                8   impertinent, or scandalous matter. Specifically, Defendants move to dismiss or strike Paragraphs

                                                                                9   29(a)-(j), (m), (o), (q)-(u) (part of Plaintiffs’ Monell1 cause of action) because those allegations
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   are not sufficiently similar to the subject incident for purposes of Monell liability. Defendants also
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   move to dismiss Andrew Bidou and David McLaughlin, to extent each is sued in his official

                                                                               12   capacity (which is a duplicative claim against the City of Vallejo).

                                                                               13             This motion is made following meet-and-confer between counsel.

                                                                               14             This motion is further based on this Notice, on the Memorandum of Points and

                                                                               15   Authorities below, the [proposed] Order, and on such oral and/or documentary evidence as may

                                                                               16   be presented at the hearing of this motion.

                                                                               17             STATEMENT OF RELIEF SOUGHT

                                                                               18             Defendant seeks an order in its favor and against Plaintiff pursuant to Federal Rule of

                                                                               19   Civil Procedure 12(b)(6) or, in the alternative, Rule 12(f), and dismissing certain portions of

                                                                               20   Plaintiffs’ Monell claim with prejudice, as well as dismissing defendants Andrew Bidou and

                                                                               21   David McLaughlin in their official capacities.
                                                                                                                                             Respectfully submitted,
                                                                               22
                                                                                    Dated: February 21, 2020                         ALLEN, GLAESSNER,
                                                                               23                                                    HAZELWOOD & WERTH, LLP
                                                                               24                                                    By:    /s/ Kevin P. Allen
                                                                                                                                           DALE L. ALLEN, JR.
                                                                               25                                                          KEVIN P. ALLEN
                                                                                                                                           Attorneys for Defendants
                                                                               26                                                          CITY OF VALLEJO, ANDREW BIDOU,
                                                                                                                                           DAVID MCLAUGHLIN
                                                                               27
                                                                                    1
                                                                               28       Monell v. Dept. of Social Services, 436 U.S. 658 (1978).
                                                                                                                                                                            NTC AND MPA
                                                                                                                                        ii                                       2:19-CV-

                                             366453.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 14 Filed 02/21/20 Page 3 of 12


                                                                                1          STATEMENT OF ISSUES TO BE DECIDED
                                                                                2          1. Whether a Monell claim requires similarity for purposes of establishing custom,

                                                                                3               policy, or practice (and whether Plaintiffs’ allegations are sufficiently similar).

                                                                                4          2. Whether individuals sued in their official capacities only should be dismissed as

                                                                                5               official capacity suits are in effect suits against the public entity.

                                                                                6   I.     INTRODUCTION
                                                                                7          Paragraphs 29(a)-(j), (m), (o), (q)-(u) of the Complaint should be dismissed because they

                                                                                8   fail to state a claim upon which relief can be granted under Plaintiff’s Monell v. Dept. of Social

                                                                                9   Services, 436 U.S. 658 (1978) cause of action. Alternatively, they should be stricken because
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   these same Paragraphs are redundant, immaterial, impertinent, and/or scandalous as they relate to
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   a finding of liability under Plaintiffs’ Monell claim. Additionally, Plaintiffs’ official capacity

                                                                               12   claims against former Chief of Police Andrew Bidou and Officer McLaughlin should be

                                                                               13   dismissed as duplicative.

                                                                               14   II.    STATEMENT OF FACTS
                                                                               15          A.       Procedural Status
                                                                               16          Plaintiffs Adrian Burrell and Michael Walton (“Plaintiffs”), both suing individually, filed

                                                                               17   their operative Complaint on September 19, 2019. (Dkt. No. 1). They named three defendants:

                                                                               18   City of Vallejo, Andrew Bidou, and David McLaughlin (“Defendants”). The City is sued as a

                                                                               19   municipal corporation; Bidou in his official capacity; McLaughlin in his individual and official

                                                                               20   capacities. (Dkt. No. 1, ¶¶ 7-9).

                                                                               21          Plaintiffs served Defendants on October 9, 2019 (Dkt. No. 7). Per Federal Rule of Civil

                                                                               22   Procedure (“FRCP”) 4(d)(3), Defendant’s responsive pleading deadline was due October 30,

                                                                               23   2019. The parties stipulated to extend this deadline until November 27, 2019, pursuant to Eastern

                                                                               24   District Local Rule 144(a) (Dkt. No. 8). Thereafter, the parties submitted a stipulation and

                                                                               25   proposed order to extend the deadline to respond to “30 days following the Court’s order on

                                                                               26   Defendants’ motion to dismiss in the matter of McCoy et al. v. City of Vallejo, et al.” (ECF No.

                                                                               27   9). The court thereafter accepted and entered this order unmodified on November 19, 2019. (ECF

                                                                               28   No. 10).
                                                                                                                                                                             NTC AND MPA
                                                                                                                                         1                                        2:19-CV-

                                             366453.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 14 Filed 02/21/20 Page 4 of 12


                                                                                1          Before City of Vallejo filed its Rule 12(b)(6) in the McCoy case, it engaged in extensive
                                                                                2   meet-and-confer with opposing counsel in that case (same counsel as in the instant litigation).
                                                                                3   (Dkt. No. 6, 4:27-5:2, on the McCoy docket). The City proceeded to file its motion in McCoy,
                                                                                4   doing so on two separate and independent grounds: (1) that unfounded lawsuits may not serve as
                                                                                5   the basis for Monell liability; and (2) incidents being used as a basis for Monell must be
                                                                                6   sufficiently similar to the subject incident in question. (Dkt. No. 6, 7:12-11:8, on the McCoy
                                                                                7   docket). On January 23, 2020, the McCoy Court entered an order denying in part, and granting in
                                                                                8   part the City’s Motion to Dismiss. See McCoy v. City of Vallejo, No. 219-cv-001191-JAM-CKD,
                                                                                9   2020 WL 374356 (E.D. Cal. Jan. 23, 2020). United States District Judge Mendez declined the
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   City’s first rationale -- at least at the pleading stage -- but recognized the second. He found
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   sufficiency of the Monell claim there because 6 of the 21 alleged lawsuits concerned officer-
                                                                               12   involved shootings (jut likeMcCoy concerned a shooting). (Id., at 11:4-6) (“the Court finds the six
                                                                               13   incidents involving officer shootings, are just as factually pertinent to the facts at hand to survive
                                                                               14   a motion to dismiss.”)
                                                                               15          After the ruling in McCoy, Defendants in the instant case reached-out to Plaintiffs’
                                                                               16   counsel, to meet-and-confer before filing a motion to dismiss in the Burrell action. Although
                                                                               17   Defendants’ respectfully disagreed with the McCoy Court’s finding regarding the propriety of
                                                                               18   unfounded lawsuits as a valid basis for a Monell allegation, they did not raise the issue again.
                                                                               19   Rather, they specifically conveyed that the purpose of a motion to dismiss here (in Burrell) would
                                                                               20   only be effectuate the McCoy ruling. To-wit: Defendants sought to narrow the Monell allegations
                                                                               21   to those factually similar incidents. Plaintiffs declined to so limit their cause of action. Despite
                                                                               22   good-faith effort by both sides, the parties were unable to resolve their respectful disagreement.
                                                                               23          Per FRCP 6(a)(1), Defendants’ responsive pleading deadline in this case is Monday,
                                                                               24   February 24, 2020.
                                                                               25          The parties met and conferred before the filing of this motion.
                                                                               26          B.      Relevant Allegations from the Complaint
                                                                               27          This is a civil rights action arising from a traffic stop for alleged speeding, with Plaintiffs
                                                                               28   allegedly detained and ultimately released. (Dkt. No. 1, ¶¶ 14-16, 21-22). Both Plaintiffs allege
                                                                                                                                                                             NTC AND MPA
                                                                                                                                        2                                         2:19-CV-

                                             366453.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 14 Filed 02/21/20 Page 5 of 12


                                                                                1   some kind of force used against them (Walton, allegedly held at gunpoint; Burrell, allegedly
                                                                                2   thrown and swung) (Id., at ¶¶ 18, 20). Officer McLaughlin was the allegedly involved officer.
                                                                                3   (Id., ¶¶ 15-22). The Complaint does not allege that any of the following occurred during the
                                                                                4   interactions with Messrs. Burrell and Walton: officer-involved shooting (fatal or non-fatal);
                                                                                5   subject/detainee with mental illness; use of baton/pepper spray/Taser/less-lethal shotgun/K9; or
                                                                                6   the involvement of multiple officers.
                                                                                7          The Complaint alleges eight causes of action. Against McLaughlin, Plaintiffs assert
                                                                                8   causes of action for alleged unlawful seizure under the Fourth Amendment, alleged excessive
                                                                                9   force under the Fourth Amendment, alleged retaliatory seizure under First Amendment allege
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   retaliatory force under the First Amendment, negligence, violation of California Civil Code §
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   52.1, battery, assault, and/or intentional infliction of emotional distress. Against the City of
                                                                               12   Vallejo and former Chief of Police Andrew Bidou, Plaintiffs assert a single cause of action for
                                                                               13   Monell liability (Id., at ¶¶ 41-46). Monell liability is raised under two theories: inadequate
                                                                               14   training/supervision/discipline (¶ 43) and ratification (¶¶ 42-43).
                                                                               15          The heart of Plaintiffs’ Monell claim is the theory that the Vallejo Police Department
                                                                               16   (“VPD”) has a pattern and practice of using excessive force. (Id., at ¶ 43). The proffered factual
                                                                               17   basis for that pattern and practice is prior, current, and/or anticipated future VPD-related lawsuits
                                                                               18   and other claims alleging excessive force. (Id., at ¶ 29). Specifically, Plaintiffs have alleged 21
                                                                               19   incidents involving unsubstantiated allegations of various misconduct to support their Monell
                                                                               20   claim (Id., at ¶ 29(a)-(u).) The various incidents fall into five categories:
                                                                               21                  1.      Settled lawsuits with no admission of wrongdoing (8) (¶ 29a-b, d-e, g-h, l,
                                                                                                           m);
                                                                               22
                                                                                                   2.      Incident where no claim or lawsuit was filed (1) (¶ 29c);
                                                                               23
                                                                                                   3.      Lawsuit that resulted in defense verdict (1) (¶ 29f);
                                                                               24
                                                                                                   4.      Lawsuit dismissed for failure to prosecute (1) (¶ 29i); and
                                                                               25
                                                                                                   5.      Pending claims and lawsuits where allegations are disputed (10) (¶ 29j-k,
                                                                               26                          n-s, and t-u)
                                                                               27          The majority of these claims and lawsuits were brought by the Law Offices of John L.
                                                                               28   Burris, which represents the Plaintiffs in this action. One of these cases produced defense verdict;
                                                                                                                                                                            NTC AND MPA
                                                                                                                                        3                                        2:19-CV-

                                             366453.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 14 Filed 02/21/20 Page 6 of 12


                                                                                1   none a plaintiff verdict. None of the settled cases involved a finding or admission of liability, or
                                                                                2   of misconduct. The remainder of the incidents are either still being contested, and/or are not in
                                                                                3   litigation yet. The only incident above to go to trial and be decided by a jury (Connelly) resulted
                                                                                4   in a defense verdict.
                                                                                5             Plaintiffs have failed to allege how these incident involving very different factual
                                                                                6   circumstances show a pattern and practice of conduct that would support a Monell claim. Of the
                                                                                7   21 incidents, only four involved factual allegations that could theoretically be related the alleged
                                                                                8   incident here: these are cases involving First Amendment-related arrest/use-of-force, officer
                                                                                9   allegedly going hands-on, alleged unlawful seizure, alleged failure to address handcuffing, and/or
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   an alleged incident involving McLaughlin.2 The remainder involved allegations of very different
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   conduct, such as officer-involved shooting(s), deployment of a weapon(s) like a taser, officers
                                                                               12   interacting with the mentally-ill, the involvement of multiple officers. (Dkt. No. 1, ¶ 29).
                                                                               13   Because Plaintiffs have failed to allege how these unrelated claims support a theory of liability
                                                                               14   under Monell, even though they involve allegations of different uses of force under different
                                                                               15   circumstances, these allegations should be dismissed or stricken.
                                                                               16   III.      LEGAL ARGUMENT
                                                                               17             A.     Standard of Review
                                                                               18             Defendants move to dismiss Plaintiff’s Complaint pursuant to FRCP 12(b)(6) for failure
                                                                               19   of the complaint to state a claim upon which relief can be granted. FRCP 12(b)(6). A district court
                                                                               20   should grant a motion to dismiss if a plaintiff has not pled “enough facts to state a claim to relief
                                                                               21   that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). The
                                                                               22   complaint must possess more than “a formulaic recitation of the elements of a cause of action;” it
                                                                               23   must contain factual allegations sufficient “to raise a right to relief above the speculative level.”
                                                                               24   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554 (2007). “[O]nly a complaint that states a
                                                                               25   plausible claim for relief survives a motion to dismiss.” Ashcroft v. Iqbal, 556 U.S. 662, 679
                                                                               26   (2009).
                                                                               27
                                                                                    2
                                                                               28       See Paragraph 29(k)-(l), (n), and (p).
                                                                                                                                                                             NTC AND MPA
                                                                                                                                         4                                        2:19-CV-

                                             366453.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 14 Filed 02/21/20 Page 7 of 12


                                                                                1             In determining whether a complaint states a valid claim, the court need not accept legal
                                                                                2   conclusions, unwarranted deductions of fact, or unreasonable inferences. Sprewell v. Golden
                                                                                3   State Warriors, 266 F. 3d 979, 988 (9th Cir. 2001); Western Mining Council v. Watt, 643 F.2d
                                                                                4   618, 624 (9th Cir. 1981). Further, it is not “proper to assume that [a plaintiff] can prove facts that
                                                                                5   it has not alleged or that the defendants have violated [laws] in ways that have not been alleged.”
                                                                                6   Associated General California, Inc. v. California State Council of Carpenters, 459 U.S. 519, 526
                                                                                7   (1983).
                                                                                              [A] court considering a motion to dismiss can choose to begin by identifying pleadings
                                                                                8             that, because they are no more than conclusions, are not entitled to the assumption of
                                                                                              truth. While legal conclusions can provide the framework of a complaint, they must be
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                              supported by factual allegations. When there are well-pleaded factual allegations, a court
                                                                                              should assume their veracity and then determine whether they plausibly give rise to an
                                                                               10             entitlement to relief.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   Ashcroft, supra, 556 U.S. at 679.
                                                                               12
                                                                                              Iqbal and Twombly therefore prescribe a two-step process for evaluation of motions to
                                                                               13             dismiss. The court first identifies the nonconclusory factual allegations, and the court then
                                                                                              determines whether these allegations, taken as true and construed in the light most
                                                                               14             favorable to the plaintiff, “plausibly give rise to an entitlement to relief.
                                                                               15   Lum v. County of San Joaquin, 756 F.Supp.2d 1243, 1247 (E.D. Cal. 2010).
                                                                               16             Dismissal is proper when the complaint fails to allege either a cognizable legal theory or
                                                                               17   there is an absence of sufficient facts alleged under a cognizable legal theory. Shroyer v. New
                                                                               18   Cingular Wireless Services, Inc., 622 F. 3d 1035, 1041 (9th Cir. 2010).
                                                                               19             FRCP 12(f) allows the Court to "strike from a pleading an insufficient defense or any
                                                                               20   redundant, immaterial, impertinent, or scandalous matter." FRCP 12(f). "The function of a 12(f)
                                                                               21   motion to strike is to avoid the expenditure of time and money that must arise from litigating
                                                                               22   spurious issues by dispensing with those issues prior to trial." Whittlestone, Inc. v. Handi-Craft
                                                                               23   Co., 618 F.3d 970, 973 (9th Cir. 2010) (citation and alteration omitted). Motions to strike "are
                                                                               24   generally disfavored [by courts] because the motions may be used as delaying tactics and because
                                                                               25   of the strong policy favoring resolution on the merits." Barnes v. AT & T Pension Ben. Plan-
                                                                               26   Nonbargained Program, 718 F. Supp. 2d 1167, 1170 (N.D. Cal. 2010) (citation omitted).
                                                                               27   However, such motions should still be granted if "the matter has no logical connection to the
                                                                               28   controversy at issue and may prejudice one or more of the parties to the suit." New York City
                                                                                                                                                                             NTC AND MPA
                                                                                                                                         5                                        2:19-CV-

                                             366453.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 14 Filed 02/21/20 Page 8 of 12


                                                                                1   Employees' Ret. Sys. v. Berry, 667 F. Supp. 2d 1121, 1128 (N.D. Cal. 2009).
                                                                                2          In resolving a motion to strike, the pleadings must be viewed in the light most favorable to
                                                                                3   the nonmoving party. Platte Anchor Bolt, Inc. v. IHI, Inc., 352 F. Supp. 2d 1048, 1057 (N.D. Cal.
                                                                                4   2004). "Ultimately, whether to grant a motion to strike lies within the sound discretion of the
                                                                                5   district court." Cruz v. Bank of New York Mellon, 2012 U.S. Dist. LEXIS 95467, *2 (N.D. Cal.
                                                                                6   July 10, 2012) (citing Whittlestone, 618 F.3d at 973).
                                                                                7          B.      Dissimilar Events are Not a Proper Basis for Monell Liability
                                                                                8          A municipality is generally not subject to liability under 42 U.S.C. § 1983 for the alleged
                                                                                9   unconstitutional acts of an employee. Monell v. Dep't of Soc. Servs., 436 U.S. 658, 691 (1978).
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   The case of Monell v. Dep’t of Social Services permits municipalities to be held liable for an
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   unconstitutional custom, policy, or practice. Id. at 690. But, such liability may only be established
                                                                               12   one of three ways: (1) proof that municipal employee committed the alleged constitutional
                                                                               13   violation pursuant to a formal governmental policy or a longstanding practice or custom which
                                                                               14   constitutes the standard operating procedure of the local governmental entity; (2) proof that the
                                                                               15   individual who committed the constitutional tort was an official with final policy-making
                                                                               16   authority and that the challenged conduct was thus an act of official government policy; or (3)
                                                                               17   proof that an official with final policy-making authority ratified a subordinate’s unconstitutional
                                                                               18   decision or action and the basis for it. Gillette v. Delmore, 979 F.2d 1342, 1346-47 (9th Cir. 1992)
                                                                               19   (citations omitted).
                                                                               20          Plaintiffs have alleged a Monell claim under the first and third theories: longstanding
                                                                               21   custom and practice of excessive force (via allegedly inadequate training, supervision, and
                                                                               22   discipline); and ratification by a final policy-making official. In support of their Monell cause of
                                                                               23   action, Plaintiffs cite to twenty-one prior instances of allegations brought against the CITY to
                                                                               24   establish a “pattern and practice of using excessive force and misconduct against citizens”. (Dkt.
                                                                               25   No. 5, ¶ 29). Plaintiffs further allege these twenty-one instances are examples of the CITY’s
                                                                               26   “failure to properly supervise its Officers and ratify their unconstitutional conduct”. Id.
                                                                               27   Defendants move to strike several paragraphs from the Complaint pertaining to these prior
                                                                               28   unsubstantiated claims as redundant, immaterial, and/or impertinent to the Plaintiffs’ Monell
                                                                                                                                                                           NTC AND MPA
                                                                                                                                       6                                        2:19-CV-

                                             366453.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 14 Filed 02/21/20 Page 9 of 12


                                                                                1   cause of action, specifically Paragraphs 29(a)-(j), (m), (o), (q)-(u).
                                                                                2           In order to demonstrate deliberate indifference to evidence a potential Monell violation for
                                                                                3   failure to train, Plaintiff needs to show “[a] pattern of similar constitutional violations by
                                                                                4   untrained employees.” Connick v. Thomson, 563 U.S. 51, 62 (holding that four Brady violations
                                                                                5   were not sufficiently similar to the sort of Brady violation at issue in the case to establish
                                                                                6   deliberate indifference – i.e. failure to disclose blood evidence, a crime lab report, or physical or
                                                                                7   scientific evidence of any kind). However, as to these paragraphs, the incidents described do not
                                                                                8   bear sufficient resemblance to the fact pattern at issue here to be pertinent. In particular, the
                                                                                9   degree of force used (i.e. legal force versus non-lethal force) have different standards and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   therefore are trained on differently. See Tennessee v. Garner, 471 U.S. 1 (1985) (finding deadly
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   force is justified only where the officer has probable cause to believe that a suspect poses a threat
                                                                               12   of serious physical harm, either to the officer or others); see also Bryan v. MacPherson, 630 F.3d
                                                                               13   805 (9th Cir. 2010) (finding a taser to fall into the category of non-lethal force); Parkison v. Butte
                                                                               14   Cty. Sheriff's Dep't, No. 2:09-CV-2257-MCE-DAD, 2013 WL 1007042, * 12 (E.D. Cal. Mar. 13,
                                                                               15   2013), report and recommendation adopted, No. 2:09-CV-02257-MCE, 2013 WL 1345080 (E.D.
                                                                               16   Cal. Mar. 28, 2013) (“plaintiff cites to other cases that do not involve the use of PepperBall
                                                                               17   System by law enforcement. Because the cases do not involve the type of excessive force at issue
                                                                               18   here, the cases relied upon by plaintiff could not have put the Butte County Sheriff's Department
                                                                               19   or defendant Jones on notice of any widespread problem or a deficiency in training so as to
                                                                               20   prevent the alleged violation plaintiff's constitutional rights in this case.”)
                                                                               21           C.      Paragraphs (a)-(d), (j), and (o) (Six Incidents)
                                                                               22           Paragraphs 29(a)-(d), (j), and (o) concern the Barrett, Romero, Moore, Huey, Ramos, and
                                                                               23   Foster matters, respectively. All are factually distinct from the subject incident because they
                                                                               24   concern allegations of deadly force by officers. Barrett, Romero and Moore, for example,
                                                                               25   allegedly concerning shooting unarmed men by the same officer (not Officer McLaughlin).
                                                                               26   Purported pattern by the same actor does not logically establish widespread practice amongst an
                                                                               27   entire department. Huey alleged revolved around the shooting of a man engaged in a fist fight;
                                                                               28   Foster the shooting of a man after a bicycle stop. None of the shootings have any bearing on this
                                                                                                                                                                             NTC AND MPA
                                                                                                                                         7                                        2:19-CV-

                                             366453.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 14 Filed 02/21/20 Page 10 of 12


                                                                                1    litigation: there was no shooting here (by an officer or anyone else).
                                                                                2            D.      Paragraph 29(e) and (m) (Two Incidents)
                                                                                3            Paragraphs 29(e) and (m) concern the Brooks and Hall matters, respectively. Both are
                                                                                4    dissimilar from Burrell because they allegedly dealt with interactions with mentally-ill subjects
                                                                                5    (and involved multiple officers). Both men were allegedly in the midst of a mental-health episode
                                                                                6    when officers encountered each and used force again them (with a flashlight allegedly used
                                                                                7    against Hall). Neither situation is akin to the fact pattern in the instant lawsuit.
                                                                                8            E.      Paragraph 29(f) (One Incident)
                                                                                9            Paragraph 29(f) is the Connelly case (Connelly v. City of Vallejo, et al., 2:16-cv-1604).
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    That resulted in a defense verdict. The jury rejected Mr. Connelly’s allegations of excessive force.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    A finding of reasonable force cannot logically support Plaintiffs’ assertions of unreasonable force
                                                                               12    (nor are Defendants aware of any case authority supporting Plaintiffs’ position). With respect to
                                                                               13    the unsubstantiated assertion of witness tampering and the like, such allegation is scandalous. It
                                                                               14    acts to undermine the jury system; undermine society’s faith and trust in our judicial system.
                                                                               15            F.      Paragraphs 29(g)-(i), (q), and (t) (Five Incidents)
                                                                               16            Paragraphs 29(g)-(i), (q), and (t) concern the Anderson, Ledesma, Shields, Bagos, and
                                                                               17    Jenkins matters, respectively. All stand apart because those five allegedly involved use of
                                                                               18    weapons (as well as multiple officers). Anderson revolved around an alleged vehicle stop that
                                                                               19    resulted in multiple tasings and punches; Ledesma alleged repeated tasings and metal baton
                                                                               20    strikes resulting in multiple fractures in two arms; Shields alleged a beatdown by multiple officers
                                                                               21    (including use of a baton and flashlight); Bagos alleged a hog-tie and beaten with a flashlight
                                                                               22    (while hog-tied); and Jenkins alleges being held at gun-point before eventually tasing. As above,
                                                                               23    these Paragraphs have nothing remotely in common with the factual allegations in this case.
                                                                               24            G.      Paragraph 29(r) (One Incident)
                                                                               25            Paragraph 29(r) differs because it concerned alleged racial profiling and sexual assault.
                                                                               26    Ms. Thurston alleges she was stopped by officers based upon her race and, while stopped,
                                                                               27    sexually assaulted during a search of person. This is nothing like the Burrell lawsuit.
                                                                               28
                                                                                                                                                                            NTC AND MPA
                                                                                                                                          8                                      2:19-CV-

                                             366453.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 14 Filed 02/21/20 Page 11 of 12


                                                                                1           H.      Paragraph 29(s) (One Incident)
                                                                                2           Paragraph 29(s) is separate because it alleged removal from a vehicle and prone restraint.

                                                                                3    Mr. Yescas contends officers forcibly removed him from his vehicle before placing in a prone

                                                                                4    restraint position (in which he could not breathe). There is no such allegation here.

                                                                                5           I.      Paragraph (u) (One Incident)
                                                                                6           Paragraph 29(u) is unique because it concerned comments by the City Manager at a City

                                                                                7    Council meeting. The City Manager is not a party to this case; this matter does not involve

                                                                                8    conduct at a City Council meeting.

                                                                                9           These disparate allegations stand in stark contrast to what ultimately occurred in
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    McCoy v. City of Vallejo, No. 219CV001191JAMCKD, 2020 WL 374356 (E.D. Cal. Jan. 23,
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    2020), the ruling the parties here had been waiting on. McCoy is instructive.

                                                                               12           Defendants there also raised a “dissimilarity” argument; only 6 of the 21 alleged incidents

                                                                               13    involved an officer-involved shooting (fatal or otherwise). (Dkt. No. 6, 10:25-11:8 and Dkt. No.

                                                                               14    9, 4:12-6:4, on the McCoy docket). In its ruling, the McCoy Court recognized the similarity

                                                                               15    requirement for Monell claims. “A Monell claim premised under a failure to train requires a

                                                                               16    pattern of similar constitutional violations by untrained employees to demonstrate deliberate

                                                                               17    indifference.” McCoy, supra, at *4 (citing Connick) (internal quotations omitted). To this end, the

                                                                               18    Court found the Monell claim there sufficiently pled because 6 of the 21 incidents concerned

                                                                               19    officer-involved shootings. (Id.) (“the Court finds the six incidents involving officer shootings,

                                                                               20    are just as factually pertinent to the facts at hand to survive a motion to dismiss.”)

                                                                               21           In accordance with McCoy, Defendants respectfully request that Plaintiffs’ Monell claim

                                                                               22    here be limited to Paragraphs 29(k)-(l), (n), and (p). Although Defendants respectfully disagree

                                                                               23    with the substance of the allegations pertaining to those cases, these are allegations that could

                                                                               24    theoretically bear similarity to the allegations at hand here (e.g. alleged First Amendment-related

                                                                               25    arrest/use-of-force, officer allegedly going hands-on (but no use of weapons), alleged unlawful

                                                                               26    arrest, alleged failure to address handcuffing, and/or alleged an incident involving McLaughlin).

                                                                               27            Defendants note the instant motion, if successful, would not dispose of Plaintiffs’ Monell

                                                                               28    allegations in their entirety. It would only streamline the cause of action so that it is based upon
                                                                                                                                                                              NTC AND MPA
                                                                                                                                         9                                         2:19-CV-

                                             366453.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 14 Filed 02/21/20 Page 12 of 12


                                                                                1    things that, under the law, it may properly be based upon.
                                                                                2            J.      Individuals Sued in Their Official Capacities Only Should be Dismissed
                                                                                3            Defendants David McLaughlin and Andrew Bidou are named, in whole or in part, in their
                                                                                4    official capacities only. It is well established that an official capacity claim against an official is
                                                                                5    treated as a claim against the agency. Hafer v. Melo, 502 U.S. 21, 25 (1991); Ky. v. Graham, 473
                                                                                6    U.S. 159, 166 (1985). Individual defendants sued in an official capacity alongside the agency may
                                                                                7    be dismissed as redundant. See Center for Bio-Ethical Reform v. L.A. County Sheriff Department,
                                                                                8    533 F.3d 780, 786 (9th Cir. 2008). The official capacity claims against both should be dismissed.
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                     IV.     CONCLUSION
                                                                               10            For the above reasons, Defendants request their Rule 12(b)(6) motion or, in the
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    alternative, Rule 12(f), be granted.
                                                                               12

                                                                               13                                                             Respectfully submitted,
                                                                               14    Dated: February 21, 2020                         ALLEN, GLAESSNER,
                                                                                                                                      HAZELWOOD & WERTH, LLP
                                                                               15

                                                                               16                                                     By:    /s/ Kevin P. Allen
                                                                                                                                            DALE L. ALLEN, JR.
                                                                               17                                                           KEVIN P. ALLEN
                                                                                                                                            Attorneys for Defendants
                                                                               18                                                           CITY OF VALLEJO, ANDREW BIDOU,
                                                                                                                                            DAVID MCLAUGHLIN
                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                                                               NTC AND MPA
                                                                                                                                         10                                         2:19-CV-

                                             366453.1
